Title: To Benjamin Franklin from Mary Hewson, 23 December 1781
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Cheam Decr. 23. 1781
A whole year has elapsed since we received one line from you. Perhaps you mean to drop all correspondence with us, but we will not let you off quite so easy as you may think, for whenever an opportunity offers I shall send you a letter. Being this morning informed by an old friend of ours that a young lady would set out in a few days to Paris I take a little from sleep to give you a few lines: I could find no time in the day as Mr & Mrs Viny came while we were at dinner and my mother being unwell was obliged to retire in the afternoon, she was well enough to return to us but left us again soon after supper. My mother has been much indisposed of late, and her spirits are extremely low. She has taken up the idea that she has a dropsy, tho’ no one can discern the least appearance of it in her. I wish she were with you, for you could raise her spirits, and reason her out of this notion; but I fear you are not destined ever to meet again.
I wrote to you last April, and in that letter I asked you if I might send the books to your grandson at Geneva, as I imagined I could more easily convey them thither than to you. Having received no answer from you, and not being in London long enough to make a choice, I have done nothing about them, except giving my son two volumes of Dr Percivals which are to make a part of the collection. My son was pleased with finding your name there, and no doubt that circumstance will stamp a value upon them in your grandson’s mind. I think likewise of getg: some Miscellanies published by Dr Enfield. You see I do honour to the Heads of the Warrington Academy. I have a kind of partiality for that seminary, and look forward with the intention of placing my sons there when they are of an age to be admitted. I think it seems more calculated to give useful knowledge than our Colleges are, and less exceptionable in many respects. At this early period I am very well satisfied with the school they are in; I flatter my self that they are tolerably informed, and are very good boys. Your grandaughter elect I can assure you is not inferior to her brothers in understanding, as to person I think she will be a tolerably comely Brunette. Contrary to fashion, and consequently to the opinion of most people (you know in some points I am very obstinate) I keep her without stays, by which means her shape retains its natural grace; being unconfined, and her motions free, her health too is preserved. Thank God! all my dear children are free from disease.
By the time you have read thus far you will be pretty well tired of my motherly prattle so good night to you—tho’ I fancy you are almost come to your postscript by your being something nearer day than I am.
Believe me Dear Sir your affectionate
M H
 
Notation: Hewsme, Decr. 23. 1781.—
